Peters, C. J.
In this writ an error assigned is that the counts upon which judgment was rendered, cannot stand, because they allege that the forger’s intent was to defraud Frank E. Snow. The forged order was in Snow’s name as maker, and of the following tenor : " West Scarboro, January 19,1882. To the Treasurer of the Maine Savings Bank. Pay to Samuel Rounds the full amount of deposit and interest on my account.
Frank E. Snow. ”
It is contended that the counts should have alleged that the forger intended to defraud the bank or some person other than Snow ; and that there is an impropriety in alleging an intent to defraud Snow, because such a thing is an impossibility. We think otherwise.
It would not be unnatural to suppose that the intention of the forger (Rounds) was to defraud Snow, even if another purpose were coupled with it. If we recollect aright, the defense upon the trial of the indictment was, not that Snow signed the order with his own hand, but that Rounds signed it with the consent of Snow. Endeavoring to substantiate such an agency, when none existed, certainly makes it evident that the prime and particular intent was to defraud Snow.
*47In most cases of forging commercial paper perhaps the most obvious intent is to defraud some party upon whom the paper is passed. But may not circumstances exist in any case, rendering it possible that the purpose was to injure the person whose name is forged ? Does not the forger oftentimes intend to succeed in establishing the feigned as a real signature ? Are not deeds and wills falsely made with the idea that the papers will be effectual for the purposes intended by the fabricators ? Are not forgeries sometimes so artfully executed that the persons whose names are simulated are sufferers from the act? It is certainly notan extreme idea, to say that, in all cases of forgery, there is in the mind of the perpetrator of the crime, an expectation, often of course not of any very definite character, that he is inflicting an injury upon the person whose name is wrongfully used. The criminal must be aware that such person may be in some peril of loss, and that he will be put to some expense or trouble to protect himself against the forgery.
The plaintiff in error supports his position with no authorities which are pertinent to the point. The authority of the cases and of the book-writers is the other way. Mr. Bishop says that the law presumes that the- forger intended to defraud the person whose name is forged, and that the indictment may lay the intent accordingly, whatever the real tact may be. He further says of the forger : " He meant also to defraud the person to whom he passed or attempted to pass the forged writing for value and the pleader may so lay the intent, if he pleases, ” 2 Bish. Grim. Pro. .§ 422. The doctrine is well supported by the cases cited by Mr. Bishop in the notes to his text. Other writers on criminal law are fully in accord with him. The old common-law assumed that the person whose name was forged was interested in procuring a conviction and he could not be a witness against the forger. Some American cases have followed the foreign precedents in this respect. See 2 Bish. Cr. Proc. § 429.
A further point of objection to the record is incidentally taken in the argument. It is said that the general verdict finds that the intent was either to defraud the bank or Snow, and removing by nolle prosequi the counts alleging fraud upon the bank, leaves *48an uncertainty whether there was a finding of an intent to defraud Snow. This question was carefully considered and definitely settled when the case was up before. State v. Rounds, 76 Maine, 123.
It was there held immaterial whether the finding was that the respondent intended to defraud the bank or Snow. The offence was one and the same, whatever the intent. And the proof would be precisely the same, whether to show the one or the other intent. The allegation might be either way, and the result would be the same. It would not have been inconsistent to allege both intents in the same count. There is no inconsistency between them. Both may exist in the same mind at the same time. In fact, the allegation needed no proof. The respondent would not have been allowed to swear that his motive was to injure the bank and not Snow. Mr. Bishop says (2 Crinx. Proc. § 427) : " Where the intent alleged is to defraud the person whose name is forged, it should be presumed from the forgery without further pi’oof. ”
The case of Com. v. Haskins, 128 Mass. 60, cited by the plaintiff in error, is not relevant. In that case there was a general verdict on diffei’ent counts setting forth, not the same offence, but distinctly different offences, two distinct crimes entirely inconsistent with each other. Nor is Com. v. Fitchburg R. R. Co. 120 Mass. 372, also cited by plaintiff, a supporting authority; although rather a l’adical decision, and differing somewhat from previous cases. In that case there were sepai’ate verdicts on counts setting out one offence in several different ways totally repugnant to one another. Iti’equii’ed different and contradictory evidence'to support the counts. A person cannot be killed in several different ways, as there alleged.
The cases cited in the former opinion clearly justify the conclusion there reached. State v. Whittier, 21 Maine, 341, covers the ground of the case. And Regina, v. Cooke, 8 C. & P. 582, is a pertinent authority.

Judgment affirmed.

Walton, Virgin, Libbev, Foster and Haseell, JJ., concurred.